Citation Nr: 0716262	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-44 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability.

2.  Entitlement to service connection for neuropathy of the 
left upper extremity, to include as secondary to service-
connected diabetes mellitus and/or service-connected 
residuals of a shell fragment wound of the back.

3.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the back, to include a scar, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the buttocks, currently evaluated as 
noncompensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
of appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was issued Veterans Claims Assistance Act of 2000 
(VCAA) notification letters regarding the claims on appeal in 
November 2003 and January 2004.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159.  The issues on appeal 
include claims for increased ratings, a claim to reopen a 
previously denied claim based on new and material evidence 
and a claim of secondary service connection.  After review of 
these notification letters, the Board finds that a remand is 
required in order to enable the AMC/RO to issue a corrective 
VCAA notification letter for the reasons set forth below.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) held 
that, in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Therefore, when providing the notice required by 
the VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess, supra.  In other words, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  

Therefore, upon remand, the veteran should be sent a VCAA 
notification letter that complies with these requirements, 
including advising the veteran to submit any additional 
evidence in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's claim for service connection for a leg 
disability was denied in a May 1985 rating decision.  He did 
not specify whether the claim was for his right or left leg.  
The veteran did not appeal the May 1985 rating decision, and 
it became final.  See 38 C.F.R. §§ 3.160(d), 20.1103 (2006).  
For claims filed after August 2001, such as this claim, "new 
evidence" is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

The May 1985 rating decision denied the claim for service for 
a leg disability based on a finding that the leg disability 
was not shown by the evidence of record.  It is unclear 
whether the RO made a determination that the evidence of 
record did not show that the veteran had a leg disability 
during service or a current leg disability.  The Board reads 
the RO's finding as broadly as possible, and therefore, finds 
that the RO found no evidence of a disability during service 
or a current, chronic leg disability.  Therefore, in order to 
reopen the claim, the veteran must submit evidence that he 
had a leg disability or sustained a leg injury during service 
or that he has a current leg disability.

Regarding the claim for service connection for neuropathy of 
the left upper extremity, the veteran has asserted that this 
disability is secondary either to his service-connected 
residuals of a shell fragment wound of the back or his 
service-connected diabetes.  Under 38 C.F.R. § 3.310 (a), 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury and secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  A recent amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 
71 Fed. Reg. 52744 (2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

There is no indication that the RO fully considered the law 
and regulation applicable to claims for secondary service 
connection, including the recent amendment to 38 C.F.R. § 
3.310, in adjudicating the claim for service connection for 
neuropathy of the left upper extremity.  Upon remand, the 
veteran must be informed of the evidence needed to 
substantiate this secondary service connection claim and be 
provided with a copy of 38 C.F.R. § 3.310 and the amendment 
to that regulation, effective October 10, 2006.  See 
38 C.F.R. § 19.9.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

This notification letter should inform 
the veteran that in order to reopen his 
claim for a leg disability he must 
submit new and material evidence; the 
veteran should also be provided with the 
definition of new and material evidence 
under 38 C.F.R. § 3.156(a) for appeals 
filed after August 29, 2001.  To ensure 
compliance with the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006), this notification letter should 
contain an affirmative statement that 
new and material evidence would include 
evidence indicating that the veteran had 
a leg disability or sustained a leg 
injury during service or that he has a 
current leg disability. 

The veteran must also be notified of the 
information and evidence needed to 
substantiate his claim for service 
connection for neuropathy of the left 
upper extremity, as secondary to either 
his service-connected residuals of a 
shell fragment wound of the back or to 
his service-connected diabetes.  The 
veteran should be provided with a copy 
of 38 C.F.R. § 3.310 and the amendment 
to that regulation, effective October 
10, 2006.

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal must be obtained for 
inclusion in the record.  

3.  Thereafter, the veteran's claims must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  The AMC/RO should 
specifically consider whether the 
veteran's service-connected residuals of 
a shell fragment wound of the back should 
be granted a higher or separate rating 
for a muscle injury in addition to the 10 
percent rating granted for the painful 
scar under Diagnostic Code 7804, located 
in 38 C.F.R. § 4.118.  See 38 C.F.R. 
§ 4.56.  

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  

If the veteran's claim for service 
connection for neuropathy of the left 
upper extremity remains denied, the 
supplemental statement of the case needs 
to include 38 C.F.R. § 3.310(a) and the 
amendment to that regulation, effective 
October 10, 2006.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).


